DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 1/12/2021 have been fully considered. 

Regarding Applicant’s argument that the 35 U.S.C. 112(b) rejections of claims 16-41 have been overcome, Examiner agrees and the rejections are withdrawn. New rejections have been made, necessitated by the amendments.

Regarding Applicant’s argument that the processor implemented positioning data acquisition unit is not new matter because said unit includes a demodulation unit, and Applicants submit that a demodulation unit can be processor implemented, Examiner respectfully disagrees with this interpretation. 
However, the new matter rejection has been withdrawn. The specification teaches the following regarding the function and structure of the positioning data acquisition unit: 
the positioning data acquisition unit acquires navigation information and range observations values (paras. 0008, 0009, 0020, 0086, 0135); 
the positioning data acquisition unit receives ranging signals transmitted by satellites (para. 0024); and
the positioning data acquisition unit is implemented by an antenna and received data demodulation unit, with the computation processing unit calculating navigation information and range observation values (para. 0082) and the computation processing unit implemented by a processor and performing all of the other functions recited in claim 16 lines 5-29 (para. 0083).
Therefore the specification is ambiguous as to whether the positioning acquisition unit or the computation processing unit acquires the navigation information and range observation values. However, while an antenna and demodulation unit are capable of providing demodulated signals, and perhaps navigation information from said signals, they do not appear to be capable of acquiring range observation values. Range observation values are acquired through a correlation process, not demodulation. Examiner therefore does not believe it is reasonable to attribute the function of acquiring navigation information and range observation values to an antenna and demodulation unit. Examiner believes that the most reasonable interpretation is that the functions of acquiring positioning data and range observation values are processor implemented based on data received from an antenna and demodulation unit. Examiner’s position is that one of ordinary skill would understand the functions of the positioning data 

New rejections have been made under 35 U.S.C. 112(a) for new matter, please see below.

Regarding Applicant’s argument that the new limitation “positioning computation unit to calculate the position of the positioning target using the selection combination” in claims 16, 23, 28, and 36 overcomes the 35 U.S.C. 101 rejection of claims, Examiner respectfully disagrees. The position calculation is a mathematical operation and therefore part of the abstract idea. The positioning computation unit comprises generic computer equipment and therefore does not integrate the abstract idea into a practical application or add significantly more. Examiner notes that the language has also been rejected under 35 U.S.C. 112(a) and (b).
Applicant’s argument points to Examiner’s rationale for not rejecting claims 35 and 41 under 35 U.S.C. 101: 
Examiner notes that claims 35 and 41 have not been rejected under 35 U.S.C. 101. These claims have been rejected as indefinite under 35 U.S.C. 112(b) (see above), but appear, in view of the specification, to integrate the abstract idea into the practical application of providing the selection combination and correction data to a positioning terminal, the positioning terminal using said selection combination and correction data to determine its own position using range observations acquired from positioning satellite signals.


Regarding Applicant’s argument that the claims do not recite any mathematical concepts, Examiner respectfully disagrees. For example, “calculate satellite positions” (claim 16 line 9) is clearly a mathematical concept. Regarding Applicant’s argument that the claims do not recite mental processes, Examiner respectfully disagrees. For example, “evaluating quality of the positioning data” (claim 16 lines 11-12) can clearly be implemented as a mental process. Examiner notes that Applicant has not made any specific arguments about any of the mathematical concepts or mental processes identified in the rejection.

Regarding Applicant’s argument that the claims are clearly directed to the practical application of actually selecting a combination of satellites to be used for positioning, Examiner respectfully disagrees. The claims are directed to data gathering and processing steps performed on generic computer equipment. 

Claim Objections
Claims 18, 24, 30, and 27 are objected to because of the following informalities:  
Claim 18 line 4, claim 24 line 4, claim 30 line 4, and claim 37 line 4: “the to calculate the position is performed” is ungrammatical. Examiner recommends language such as “the position is calculated”
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 16, lines 28-29 recite “a positioning computation unit to calculate the position of the positioning target using the selection combination” as part of the positioning satellite selection device. It is unclear how the positioning computation unit performs such calculation, as the claim does not recite any positioning target as receiving satellite signals or providing measurements of such signals to the positioning 

Regarding claims 20, 25, 32, and 38, the “initial selection combination” appears to be the same as the allocated “minimum number of positioning satellites” recited in claim 16 lines 16-17, but the different terminology makes it unclear. Examiner recommends amending the language for consistency.

Regarding claim 23, lines 26-27 recite “a positioning computation unit to calculate the position of the positioning target using the selection combination” as part of the positioning satellite selection device. It is unclear how the positioning computation unit performs such calculation, as the claim does not recite any positioning target as receiving satellite signals or providing measurements of such signals to the positioning satellite selection device, without which it is unclear how the device can calculate the position.
 
Regarding claim 28 lines 15-18, “set a shortest selection time... to a larger value as the quality evaluation value is poor as a selection combination” appears to equate the selection time with the selection combination, but it is unclear what that means as they are not the same. The language “as a selection combination” appears to have been added to provide basis for the selection combination recited in lines 18-19; Examiner would instead recommend reciting the selection combination in the preamble, similar to claims 16 and 23. 

Further regarding claim 28, lines 33-34 recite “a positioning computation unit to calculate the position of the positioning target using the selection combination”. First, the “positioning target” lacks basis in the claim. Second, it is unclear how the positioning computation unit performs such calculation, as the claim does not recite any positioning target as receiving satellite signals or providing measurements of such signals to the positioning information transmitting device, without which it is unclear how the device can calculate the position.

Regarding claim 36 lines 15-17, there is no basis in the claim for any selecting of a positioning satellite. In lines 18-19, there is no basis for “the selection combination”. In lines 30-31, there is no basis for the “positioning target”. It is further unclear how the positioning computation unit performs such calculation, as the claim does not recite any positioning target as receiving satellite signals or providing measurements of such signals to the positioning satellite selection device, without which it is unclear how the device can calculate the position.

The remaining claims are dependent.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims include new matter:

Regarding claim 16 lines 28-29 and claim 23 lines 26-27, a positioning satellite selection device comprising a positioning computation unit to calculate the position of the positioning target using the selection combination appears to be new matter. The specification does not appear to describe a positioning satellite selection device comprising such a positioning computation unit. Rather, para. [0135] of the specification explicitly excludes a positioning computation unit from the positioning satellite selection device (“The positioning satellite selection device 31 can be regarded as being composed of the components of the positioning satellite 30 excluding the positioning computation unit 118”).



The remaining claims are dependent.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-34 and 36-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Regarding claim 16, the basis for the rejection under 35 U.S.C. 101 is as follows:

Step 1 – Statutory Category
	Claim 16 recites a positioning satellite selection device and is therefore a process/apparatus.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 16 recites:
Calculating satellite positions based on navigation information (lines 7-8)
Evaluating quality of positioning data (lines 9-10)
Setting a shortest selection time to a larger value as the quality evaluation is poorer (lines 11-13)
Obtaining a selection combination of satellites based on the shortest selection time and a calculated precision degradation index such that the precision degradation index is enhanced (lines 14-22)
Calculating the position of a positioning target using the selection combination (lines 28-29).
	These steps fall within the mathematical concepts and mental processes grouping(s) of abstract ideas enumerated in the 2019 PEG because they comprise mathematical calculations and concepts performed in the human mind including observations, evaluations, and judgments. Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	

- acquiring positioning data including navigation information and range observation values of the plurality of the positioning satellites. However this is merely insignificant extra-solution activity, i.e. data gathering.
	- a positioning data acquisition unit, satellite position calculation unit, quality evaluation unit, shortest time designation unit, plan creation unit, and position computation unit. These elements are described in the specification as comprising generic computer equipment (paras. [0082]-[0083], antenna, data demodulation unit, processing circuit, storage unit) and are recited in the claim as implemented by one or more generic computation processors (claim 16 line 5). Such generic computer equipment is merely used as a tool to perform the abstract idea by performing the generic computer functions of receiving and processing data.
These elements therefore do not integrate the judicial exception into a practical application of the abstract idea.
	
 	Step 2B – Inventive Concept

	As discussed in Step 2A, Prong Two above, the additional elements recited in the claim include insignificant extra-solution activity and generic computer equipment. 	
These elements do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 16 is therefore not patent eligible.



	Claims 23-27 differs from claims 16-22 in reciting a plan modification unit to delete or add a satellite from a selection combination based on the quality evaluation value of the precision degradation index. The plan modification unit comprises generic computer equipment and the step of adding or deleting a satellite from the selection combination is a concept capable of being performed in the human mind. This element therefore does not integrate the abstract idea into a practical application or add significantly more.

	Regarding claim 28, the basis for the rejection under 35 U.S.C. 101 is as follows:

Step 1 – Statutory Category
	Claim 28 recites a positioning information transmitting device and is therefore a process/apparatus.

	Step 2A, Prong One – Recitation of a Judicial Exception

Calculating satellite positions based on navigation information (lines 5-6)
Generating correction data (lines 7-8)
Evaluating quality of positioning data (lines 9-10)
Setting a shortest selection time to a larger value as the quality evaluation is poorer (lines 11-13)
Obtaining a selection combination of satellites based on the shortest selection time and a calculated precision degradation index such that the precision degradation index is enhanced (lines 14-23)
Calculating the position of a positioning target using the selection combination (lines 33-34).
	These steps fall within the mathematical concepts and mental processes grouping(s) of abstract ideas enumerated in the 2019 PEG because they comprise mathematical calculations and concepts performed in the human mind including observations, evaluations, and judgments. Claim 28 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	
Claim 28 further recites:
- acquiring positioning data from a reference station including navigation information and range observation values (lines 2-4). However this is merely insignificant extra-solution activity, i.e. data gathering.

	- a positioning data acquisition unit, satellite position calculation unit, correction data generation unit, quality evaluation unit, shortest time designation unit, plan creation unit, correction data output unit, and positioning computation unit. These elements are described in the specification as comprising generic computer equipment (paras. [0189]-[0191]) and are now recited as implemented by one or more generic computation processors (claim 28 line 3). Said generic computer equipment is merely used as a tool to perform the abstract idea by performing the generic computer functions of receiving, processing, and outputting data.
These elements therefore do not integrate the judicial exception into a practical application of the abstract idea.
	
 	Step 2B – Inventive Concept

	As discussed in Step 2A, Prong Two above, the additional elements recited in the claim include insignificant extra-solution activity and generic computer equipment. 	
These elements do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 28 is therefore not patent eligible.

Claims 29-34 merely recite further details of the abstract idea and therefore do not integrate the abstract idea into a practical application or add significantly more. 


Examiner notes that claims 35 and 41 have not been rejected under 35 U.S.C. 101. These claims have been rejected as indefinite under 35 U.S.C. 112(b) (see above), but appear, in view of the specification, to integrate the abstract idea into the practical application of providing the selection combination and correction data to a positioning terminal, the positioning terminal using said selection combination and correction data to determine its own position using range observations acquired from positioning satellite signals. 

Allowable Subject Matter

Claims 16-41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in this Office action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.